                                            Case 4:19-cv-06104-SBA Document 83 Filed 10/23/20 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       SCOTT GRIFFITH COLLABORATIVE                    Case No. 19-cv-06104-SBA (JCS)
                                           SOLUTIONS, LLC,
                                   8                    Plaintiff,                         ORDER REGARDING DISCOVERY
                                   9                                                       DISPUTE
                                                 v.
                                  10                                                       Re: Dkt. No. 79
                                           FALCK NORTHERN CALIFORNIA
                                  11       CORP., et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          For the reasons stated at the October 23, 2020 hearing on the parties October 2, 2020 joint
                                  14   discovery letter brief (dkt. 79), the Court ORDERS as follows:
                                  15          As to document requests 7, 8, 10, 11:
                                  16          Plaintiff shall produce all documents1 regarding the failed effort by SGC’s client AMR to
                                  17   secure the Alameda County contract referenced in Paragraph 38 of the complaint.
                                  18          Plaintiff shall produce all documents related to any contracts AMR allegedly lost because
                                  19   of Defendants’ conduct alleged in the complaint.
                                  20          As to document requests 6, 12, and 13:
                                  21          Plaintiff shall produce all communications with third parties related to Defendants’ alleged
                                  22   use of material protected by Plaintiff’s copyrights and trademarks.
                                  23          As to document requests 17, 20, and 21:
                                  24          Relief is denied, without prejudice to bringing a fully briefed motion addressing potential
                                  25   waiver of privilege.
                                  26
                                  27
                                       1
                                  28    All references herein to “all documents” include (but are not limited to) internal documents, such
                                       as emails.
                                          Case 4:19-cv-06104-SBA Document 83 Filed 10/23/20 Page 2 of 2




                                   1          As to documents requests 47 through 52:

                                   2          Plaintiff shall produce all quarterly and annual financial statements, income statements,

                                   3   and balance sheets from 2013 to the present. The Court will not require production of fee

                                   4   reimbursement and confirming letters.

                                   5                                                  ***

                                   6          All of the above documents shall be produced no later than November 6, 2020. The parties

                                   7   are ordered to meet and confer regarding any remaining disputes, including as to issues of

                                   8   privilege.

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 23, 2020

                                  11                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  12                                                   Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        2
